Citation Nr: 1117875	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-30 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic complex partial seizure disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1984. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In September 2010, the Veteran testified at a hearing before the undersigned. 

At the personal hearing the Veteran testified that his service connected post-traumatic complex partial seizure disorder has prevented him from working since 1984.  Therefore, the Board finds that the record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the record demonstrates that the Veteran has been entitlement to receive disability benefits from the Social Security Administration (SSA) since 1984.  During a September 2010 hearing before the undersigned Acting Veterans Law Judge, the Veteran stated that he had continued to undergo periodic SSA examinations and that he would attempt to obtain copies of them.  In November 2010, the Veteran submitted a September 2010 statement from the SSA stating that he was entitled to monthly disability benefits.  The statement from SSA did not include or refer to any periodic examination reports.  

However, while the RO obtained voluminous medical records from the SSA, the record does not contain the Veteran's original SSA determination or any records from the SSA dated after April 2004, including the periodic examination reports.  Therefore, the Board finds that a remand is required to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The Board also notes that, while the RO in a September 2009 rating decision addressing a separate claim referred to objective medical evidence found in the Veteran's Virtual VA electronic claims file, it is not clear from the existing record whether hard copies of all of these virtual medical records are in the claims file.  Therefore, the Board finds that a remand is also required to obtain paper copies of any missing records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.7 (2010) (decisions of the Board are based on a review of the entire record).  

During the hearing, the Veteran testified that he continued to receive VA treatment at "James [Haley?] Medical Center."  However, the most recent VA treatment record in the file are dated in February 2008 and are from the North Florida/South Georgia VHS, Gainesville VAMC.  This suggests that VA treatment records exist that have not been associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. §§ 3.159(c), 19.7 (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  Therefore, the Board finds that a remand is also required to request these records.  

During the hearing, the Veteran also testified that he had several minor seizures a day.  When compared to the report of his most recent VA examination, conducted in October 2007, this testimony suggests that the Veteran's symptoms have increased.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Given the above testimony regarding a worsening of his service connected disability since the 2007 VA examination, as well as the additional evidence that has been or will be added to the record pursuant to the above development, the Board finds that a remand is also required to provide the Veteran with a new VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Lastly, the Board notes that the Veteran's testified that his seizure disorder has prevented him from working since 1984.  Given the existing record which appears to substantiate this claim, the Board finds that while the appeal is in remand status the AOJ should submit the record to the Director, Compensation and Pension, for consideration of an extra-schedular rating.  See 38 C.F.R. § 3.321(b)(1) (2010); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits.  The SSA should also be asked to provide VA with copies of all records that have not already been sent to VA including copies of all periodic SSA examinations.  All efforts to obtain these records should be documented fully in the claims file.

2.  Obtain and associate with the claims file paper copies of all of the medical records that are found in his Virtual VA claims file that are not already found in the paper claims file.  All efforts to obtain these records should be documented fully in the claims file.

3.  Obtain and associate with the claims file all of the Veteran's post-February 2008 medical records from the James Haley VAMC and the North Florida/South Georgia VHS, Gainesville VAMC.  All efforts to obtain these records should be documented fully in the claims file.

4.  After undertaking the above development to the extent possible, make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination by a neurologist.  The claims file is to be provided to the examiner for review in conjunction with the examinations and the examiners should state that he viewed these records in the report.  All relevant testing should be conducted, including an electroencephalogram (EEG) and/or electrocardiogram (EKG) if indicated.  In accordance with the AMIE worksheets for rating seizures, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his post-traumatic complex partial seizure disorder.  In addition to any information provided pursuant to the AMIE worksheet, the examiner should also provided an opinion as to the degree that the Veteran's service connected post-traumatic complex partial seizure disorder prevents him from obtaining and/or maintaining employment. 

5.  Thereafter, the AOJ should submit the record to the Director, Compensation and Pension, for consideration of an extra-schedular rating.  See 38 C.F.R. § 3.321(b)(1); Thun, supra.

6.  The claim should thereafter be readjudicated.  Such readjudication should take into account whether "staged" ratings are appropriate.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

